On Motion for Rehearing.
On motion for rehearing, defendant asserts that plaintiff, in his deposition, denied having any mental problems, past or present. However, a literal reading of plaintiffs deposition reveals that plaintiff responded negatively to the assertion that he was saying that he had had no mental problems. Taking the printed word for what it actually says and casting aside other possible interpretations which depend upon the speaker’s intent, we must again conclude that plaintiffs deposition and affidavit are not in direct contradiction with each other, and the rule enunciated in Burnette Ford, Inc. v. Hayes, 227 Ga. 551 (181 SE2d 866), rather than the rule in Chambers v. C. & S. Nat. Bank, 242 Ga. 498 (249 SE2d 214), must be applied.

Motion for rehearing denied.